Exhibit 10.1

 

SECOND AMENDMENT

 

to

 

the Collaboration, License and Supply Agreement, dated July 6, 2004

 

by and between

 

Acusphere Inc. (“Acusphere”)

 

and

 

Nycomed Danmark ApS (“Nycomed”)

 

This Second Amendment (the “Second Amendment”), effective as of 9th February,
2006, is entered into by and between Acusphere and Nycomed (the “Parties”).

 

WHEREAS, the Parties are parties to a Collaboration, License and Supply
Agreement, dated July 6, 2004, as amended by the First Amendment to such
agreement dated as of October 15, 2005 (as so amended, the “Agreement”); and

 

WHEREAS, in order to accelerate qualification of Acusphere’s manufacturing
facility under applicable governmental regulations, the Parties have agreed that
Nycomed will prepay to Acusphere certain amounts otherwise payable upon the
attainment of certain milestones set forth in the Agreement, on the terms and
conditions set forth herein;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.               Beginning on  February 9th, 2006,  Nycomed will pay Acusphere
an amount not to exceed $370,000 per month for purposes of supporting
Acusphere’s qualification of its commercial manufacturing facility in Tewksbury,
Massachusetts under applicable governmental regulations.  These payments will be
credited against the current balance of the existing two million dollar
milestone due upon receipt of the first acceptance for filing of an MAA for the
Product in any Primary Jurisdiction as referenced in Section 4.03(a) of the
Agreement dated July 6, 2004 (the “MAA Filing Related Milestone”). It is
acknowledged that this MAA Filing Related Milestone has been previously reduced
by $150,000 by an amendment between the parties dated October 15, 2005.

 

2.               The Parties agree that the aggregate of these monthly payments
will not exceed $1.85 MM and that upon receipt of cumulative payments hereunder
of $1.85 MM; the MAA Filing Related Milestone will be considered paid in full
and no additional consideration will be forthcoming from Nycomed to Acusphere
for achievement of this milestone. To the extent that the cumulative payments
hereunder are less than $1.85 MM, the MAA Filing Related Milestone shall be
reduced by the amount paid hereunder.

 

3.               The amount paid on a monthly basis by Nycomed to Acusphere
shall not exceed costs incurred by Acusphere for qualification of its commercial
manufacturing facility.  Acusphere agrees to use all payments hereunder solely
for the purpose of qualification activities at the Acusphere manufacturing
facility at Tewksbury, Mass. and shall supply copies of third-party invoices
from such qualification activities in support of each Acusphere invoice
presented to Nycomed in support of these activities.

 

--------------------------------------------------------------------------------


 

4.               Acusphere agrees that Nycomed shall deduct from the six million
dollar milestone due to Acusphere upon First Commercial Sale of the Product in
any Jurisdiction, as described in Section 4.03(b) of the Agreement dated July 6,
2004, an amount equal to an amount calculated as interest on the monthly
payments made under paragraph 1 above, using the then effective per annum Prime
Interest Rate, as published in the Wall Street Journal on the date of each such
payment, applied to the timeframe beginning with the date upon which payments
hereunder are made by Nycomed to Acusphere and ending on the date of achievement
of the MAA Filing Related Milestone.

 

5.               Also in consideration of Nycomed’s agreement to pay an amount
not to exceed $370,000 on a monthly basis as set forth herein, Acusphere agrees
to provide Nycomed with monthly progress reports, specifically covering the
following matters:

 

•                  Commissioning and validation of the Tewksbury facility

•                  Process implementation at Tewksbury, including stability
update

•                  Clinical phase III studies (AI-700-32 and AI-700-33)

 

The reports will be in the form of telephone conferences, unless Nycomed
otherwise requests short written reports.

 

In the event critical issues or major concerns are raised by Nycomed,  Acusphere
agrees to hold physical meetings if requested by Nycomed.  In any event
Acusphere agrees to reasonably consider and to use commercially reasonable
efforts to incorporate Nycomed’s recommendations into solving or otherwise
handling such critical issues.

 

6.               Except as otherwise set forth herein, all of the terms and
conditions of the Agreement shall remain in full force and effect between the
Parties.

 

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed in duplicate by their duly authorized officers as of the date first
above stated.

 

 

ACUSPHERE, INC.,

NYCOMED DANMARK ApS

a Delaware corporation

a Danish corporation

 

 

By:

  /s/ Sherri C. Oberg

 

 

Name:

Sherri C. Oberg

By:

/s/ Hakan Bjorkland

 

Title:

President and Chief Executive Officer

Name:

Håkan Björkland

 

Title:

Chief Executive Officer

 

 

 

 

 

By:

/s/ Bent Kjaersgaard

 

 

Name:

Bent Kjærsgaard

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------